PER CURIAM:
Michael A. Webb appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure to state a claim under 28 U.S.C. § 1915(A)(6)(1). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Webb v. Ray, 7:06-CV-00345-gee-mf, 2006 WL 1587461 (W.D.Va. June 6, 2006).* We deny Webb’s motion for summary judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Ray was removed as a party on appeal.